Citation Nr: 0942392	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for heart palpitations.

2.  Entitlement to service connection for nerve damage.

3.  Entitlement to service connection for a psychiatric 
disorder, to include an anxiety disorder and posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 
1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that denied service connection for 
heart palpitations, nerve damage, an anxiety condition, and 
posttraumatic stress disorder (PTSD).  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, the Board has 
recharacterized his claims as stated on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has heart palpitations and nerve 
damage due to boxing while on active duty.  He also contends 
that he has anxiety and PTSD due to active duty.  He asserts 
that he was hospitalized during service and medically 
discharged for these conditions.  He requests that VA obtain 
his 201 file (service personnel records).

Initially, the Board observes that there may be outstanding 
service personnel records pertinent to the claims.  The 
record reflects that the Veteran was found to be not 
qualified for retention in the Army Reserve in April 1962.  
However, the RO only obtained what appears to be a limited 
portion of his service personnel records, those from active 
duty pertinent to his PTSD claim.  As records from his time 
in the Army Reserve, as well as the remainder of his active 
duty period, may be pertinent to the claims, the RO should 
attempt to obtain all outstanding service personnel records, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009) as regards requesting records from Federal facilities.

The Board also observes that there may be outstanding VA 
medical records pertinent to the claims.  On his October 2006 
VA Form 9, the Veteran stated that he is an outpatient at the 
VA hospitals in all five boroughs in New York.  No VA medical 
records have been associated with the claims file.  The Board 
observes that a December 2005 letter from the New York Harbor 
Healthcare System reflects that a search of their records 
showed no indication of the Veteran.  It was noted that his 
name did not appear in their electronic system, which began 
in the late 1990s.  However, it appears the Veteran may have 
been treated at a VA Medical Center (VAMC) since that time.  
Further, the Board observes that the Social Security number 
provided to the New York Harbor Healthcare System at that 
time was incorrect, raising the possibility of the existence 
of treatment records at that time.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
pertinent medical records from the Bronx, Brooklyn, and New 
York VAMCs, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

As regards the heart palpitations, a March 2006 VA heart 
examination report reflects a diagnosis of history of 
recurrent paroxysmal atrial tachycardia (heart palpitations), 
under treatment.  The examiner noted that the Veteran was 
taking medication for atrial tachycardia and that his last 
paroxysmal atrial tachycardia occurred in January 2005.  The 
Board notes that the Veteran's service treatment records from 
active duty reflect that he suffered from tachycardia and 
those from reserve duty reflect that he had them prior to 
active service as part of an anxiety disorder.  The examiner 
did not provide an opinion as to the etiology of the heart 
palpitations.  Thus, an opinion is necessary to determine 
whether the Veteran's heart palpitations, as associated with 
a psychiatric disorder, represent a permanent worsening of a 
pre-existing disorder during service.

As regards the psychiatric disorder, a March 2006 VA mental 
disorders examination report reflects a diagnosis of 
depression not otherwise specified and the examiner's opinion 
that it is not caused by an event during service.  However, 
as noted above, and by this examiner, the Board notes that 
the service treatment records from active duty reflect 
admissions for anxiety neurosis and phobic reaction and those 
from reserve duty reflect that his anxiety disorder dated 
back to at least age 14.  Thus, a supplemental opinion is 
warranted to determine whether the Veteran's psychiatric 
disorder, to include depression, represents a permanent 
worsening of a pre-existing disorder during service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of evaluation 
and/or treatment of the Veteran from the 
Bronx, Brooklyn, and New York VAMCs.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the March 2006 
VA heart examination report (or a suitable 
substitute if that examiner is 
unavailable) to obtain an opinion that 
addresses the nature and etiology of the 
Veteran's heart palpitations.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran's heart palpitations, to include 
as associated with a psychiatric disorder, 
was incurred in or aggravated by service.  
If it is determined that the Veteran's 
heart palpitations clearly and 
unmistakably existed prior to service, an 
opinion must be provided addressing (1) 
whether the Veteran's heart palpitations 
increased in severity in service; and, if 
so, (2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  
A complete rationale should be given for 
all opinions and conclusions.

3.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the March 2006 
VA mental disorders examination report (or 
a suitable substitute if that examiner is 
unavailable) to obtain a supplemental 
opinion that addresses the nature and 
etiology of the Veteran's psychiatric 
disorder.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran's psychiatric disorder, to include 
depression, was incurred in or aggravated 
by service.  If it is determined that the 
Veteran's psychiatric disorder clearly and 
unmistakably existed prior to service, an 
opinion must be provided addressing (1) 
whether the Veteran's psychiatric disorder 
increased in severity in service; and, if 
so, (2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  
A complete rationale should be given for 
all opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


